             Case
           Case    1:20-cv-05974-RA Document
                1:20-cv-05974-RA-GWG         26 27
                                      Document   Filed  06/07/21
                                                     Filed        Page
                                                           06/09/21    1 of13of 3
                                                                    Page




                                                                                                                            Clyde & Co US LLP
                                                                                                                         The Chrysler Building
                                                                                                                        405 Lexington Avenue
                                                                                                                                    16th Floor
                                                                                                                   New York, New York 10174
                                                                                                                                 United States
June 2, 2021                                                                                                      Telephone: +1 212 710 3900
                                                                                                                   Facsimile: +1 212 710 3950
VIA ECF                                                                                                                     www.clydeco.com
                                                                                                                     jeffrey.fegan@clydeco.us
Honorable Ronnie Abrams                                                                                            Direct Line: + 212 710 3931
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:         VistaJet US Inc. v. Wild Wonder LLC
            Case No. 1:20-cv-05974
            Our File No. 10231158/001

Dear Judge Abrams:

My office represents Plaintiff VistaJet US Inc. (“VJUS”). Pursuant to FRCP 33 and 34,
Local Rule 37.2 and Your Honor’s part rules, I write to request that the Court order
defendant Wild Wonder LLC (“Wild Wonder”) to provide a further response to VJUS’
interrogatories and requests for production of documents. By way of background, this
case involves causes of action for breach of contract relating to a flight solutions program
between the parties under which VJUS sold Wild Wonder one hundred fifty privately-
chartered flight hours per year at a fixed rate and with guaranteed availability for three
years beginning in April 2018. Wild Wonder refused to make its April 2020 payment
despite the fact that it had taken nearly seventy flights arranged for it by VJUS during the
preceding two years, including a cross-country flight from Newark, NJ to Santa Barbara,
CA for it the very day its payment was due (April 30, 2020). VJUS alleges that a result
of this unjustified breach of the flight solution program, Wild Wonder owes it $1,987,500,
in addition to interest, costs, and attorneys’ fees.

VJUS served Wild Wonder with discovery requests in January 2021. These included the
following requests for production of documents that Wild Wonder refuses to respond to:

       -    Request for Production No. 27: All documents reflecting or concerning any
            communications between WW [Wild Wonder] and/or Paolo Lima1 and any
            independent flight broker, on or after May 1, 2020.




1   Paolo Lima is the principal of Wild Wonder and signed the flight services agreement on its behalf.
                                    Clyde & Co US LLP is a Delaware limited liability partnership with offices in
    Atlanta, Chicago, Denver, Las Vegas, Los Angeles, Miami, New Jersey, New York, Orange County, Phoenix, San Francisco, and Washington
              D.C. Clyde & Co US LLP is affiliated with Clyde & Co LLP, a limited liability partnership registered in England and Wales.
         Case
       Case    1:20-cv-05974-RA Document
            1:20-cv-05974-RA-GWG         26 27
                                  Document   Filed  06/07/21
                                                 Filed        Page
                                                       06/09/21    2 of23of 3
                                                                Page



June 7, 2021
Page 2


   -   Request for Production No. 29: All documents evidencing or concerning any
       travel by air, domestic or international, commercial or private, conducted or
       participated in by Paolo Lima after February 1, 2020.

   -   Request for Production No. 30: All documents evidencing or concerning any
       travel by air, domestic or international, commercial or private, conducted or
       participated in by the spouse or children of Paolo Lima after February 1, 2020.

   -   Request for Production No. 33: All documents evidencing or concerning any
       overnight stays by Paolo Lima and/or his spouse or children, or any principals of
       WW [Wild Wonder] in a hotel, Airbnb property, vacation property, rental property,
       or any other property other than Paolo Lima’s primary residence, after February
       1, 2020.

Wild Wonder refuses to respond to the following interrogatories served on it by VJUS:

   -   Interrogatory No. 21: With the exception of the flight(s) identified in response to
       Interrogatory Nos. 16 and 18, state whether Paolo or Jamie Lima have traveled
       by air between May 2, 2020 and January 26, 2021.

   -   Interrogatory No. 22: If the answer to Interrogatory No. 21 is affirmative, state
       the date and departure and destination cities of each flight, and the passengers
       on each flight.

   -   Interrogatory No. 23: With the exception of Paolo and Jamie Lima, state whether
       any officer, director, member, owner, principal, or employee of WW has traveled
       by air between May 2, 2020 and January 26, 2021.

   -   Interrogatory No. 24: If the answer to Interrogatory No. 23 is affirmative, state
       the name of each such person who traveled, and the date and departure and
       destination city of each flight on which that person traveled during that time frame.

   -   Interrogatory No. 25: State whether WW [Wild Wonder] has paid for air
       transportation for any person where such air transportation was performed
       between May 1, 2020 and January 26, 2021.

   -   Interrogatory No. 26: If the answer to Interrogatory No. 25 is in the affirmative,
       state for each flight the name of the passenger, and the date and departure and
       destination cities of the flight.

I have contacted counsel for Wild Wonder in an effort to resolve the discovery dispute
relating to these requests for production and interrogatories but have been unable to
        Case
      Case    1:20-cv-05974-RA Document
           1:20-cv-05974-RA-GWG         26 27
                                 Document   Filed  06/07/21
                                                Filed        Page
                                                      06/09/21    3 of33of 3
                                                               Page



June 7, 2021
Page 3


obtain compliance. Wild Wonder’s objections that these discovery requests are irrelevant
is meritless, and the Court should compel it to respond. While not denying its failure to
pay VJUS pursuant to the flight solutions program, Wild Wonder raises the affirmative
defenses of frustration of purpose and impossibility in order to avoid liability. The merits
of these affirmative defenses aside, Wild Wonder’s contention that its performance was
excused due to circumstances surrounding the coronavirus pandemic clearly makes its
(and its principals’) continued use of commercial and/or private air travel between May
2020 and April 2021 (the point at which the flight solutions program would have expired)
relevant. See Gap, Inc. v. Ponte Gadea New York LLC, No. 20 CV 4541-LTS-KHP, 2021
WL 861121 (S.D.N.Y. March 8, 2021) (summary judgment awarded to plaintiff despite
defendant’s claimed affirmative defense of frustration of purpose with respect to a
commercial lease due to COVID-19 when it was shown that defendant tenant had
continued operations on a reduced scale during coronavirus pandemic); see also 1140
Broadway LLC v. Bold Food, LLC, No. 652674/2020, 2020 WL 7137817 at *4 (Sup. Ct.,
N.Y. Cty. Dec. 3, 2020) (summary judgment awarded to plaintiff despite defendant’s
claimed affirmative defense of impossibility of performance with respect to a commercial
lease due to COVID-19 when it was shown that defendant tenant’s operations were
scaled back but not fully shut down during pandemic).

Discovery is set to close for this case on June 25, 2021 – without Court intervention VJUS
will be unable to obtain the materials it needs to be prepared for trial, specifically the
materials necessary to weigh the merits of Wild Wonder’s affirmative defenses. As such
VJUS requests that this Court order Wild Wonder to respond to the above-referenced
interrogatories and requests for production of documents by a date certain.

Respectfully submitted,



                                                             Defendant is directed to respond to
Jeffrey C. Fegan                                             this letter motion on or before June
                                                             15, 2021.

                                                             SO ORDERED.


                                                             ___________________
                                                             Hon. Ronnie Abrams
                                                             06/09/2021
